     Case 2:90-cv-00520-KJM-DB Document 6917 Filed 10/20/20 Page 1 of 4


 1   XAVIER BECERRA                                     PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                     LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON                                 SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                  LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN                                    HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                  1676 N. California Boulevard, Suite 620
 4   KYLE A. LEWIS, State Bar No. 201041                  Walnut Creek, CA 94596
     ELISE OWENS THORN, State Bar No. 145931               Telephone: (925) 746-8460
 5   TYLER V. HEATH, State Bar No. 271478                  Fax: (925) 746-8490
     Deputy Attorneys General                              E-mail: PMello@hansonbridgett.com
 6    1300 I Street, Suite 125                          Attorneys for Defendants
      P.O. Box 944255
 7    Sacramento, CA 94244-2550                         ROMAN M. SILBERFELD, State Bar No. 62783
      Telephone: (916) 210-7318                         GLENN A. DANAS, State Bar No. 270317
 8    Fax: (916) 324-5205                               ROBINS KAPLAN LLP
      E-mail: Elise.Thorn@doj.ca.gov                      2049 Century Park East, Suite 3400
 9   Attorneys for Defendants                             Los Angeles, CA 90067-3208
                                                          Telephone: (310) 552-0130
10                                                        Fax: (310) 229-5800
                                                          E-mail: RSilberfeld@RobinsKaplan.com
11                                                      Special Counsel for Defendants
12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                              Case No. 2:90-cv-00520 KJM-DB (PC)
17
                                           Plaintiffs, THIRD STIPULATION AND ORDER TO
18                                                     EXTEND THE APRIL 14, 2017 ORDER
                   v.                                  WAIVING STATE LAW REGARDING
19                                                     L-WING AT CALIFORNIA MEDICAL
                                                       FACILITY
20   GAVIN NEWSOM, et al.,
21                                      Defendants. Judge: The Hon. Kimberly J. Mueller
22

23        On April 14, 2017, the Court approved the parties’ stipulation to waive state licensing

24   requirements so that CDCR could convert 37 cells on the first floor of the L-Wing at the

25   California Medical Facility (L-1) into 70 temporary unlicensed Intermediate Care Facility (ICF)

26   level-of-care beds and two observation and restraint rooms for high-custody inmate-patients

27   referred for ICF care. (ECF No. 5605.) The Court approved the parties’ stipulation on two

28   conditions: (1) “Defendants shall report to the Special Master monthly as to whether there are
     [3419376.1]                                      1
                                    Stip. and Order for 3rd Extension of L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6917 Filed 10/20/20 Page 2 of 4


 1   any inmate-patients in L-1 wing who have been custodially approved by CDCR and clinically
 2   cleared by the Department of State Hospitals (DSH) for placement in one of the DSH facilities
 3   and, if so, why any such inmate-patient is in the L-1 Wing rather than in a DSH facility consistent
 4   with the patient’s Least Restrictive Housing designation or other appropriate DSH facility;” and
 5   (2) “the parties are directed to work with the Special Master to bring the plans for the L-1 Wing
 6   unit into compliance, as necessary and as expeditiously as possible, with the requirements of the
 7   October 18, 2007 order [ECF No. 2461].” (Id. at 5.)
 8             The period covered under the April 14, 2017 order waiving state law has been extended
 9   twice, through October 15, 2020. (ECF Nos. 5950 and 6606.) Consistent with the court’s order,
10   CDCR has provided monthly reports to the Special Master and Plaintiffs with patient-level data
11   showing offered out-of-cell time, offered structured hours, and program cancellations. The
12   second extension continuing the waiver to October 15 recognized CDCR’s continued need for the
13   beds in L-1, Plaintiffs’ need for additional assurances that CDCR consistently offers patients in
14   L-1 twelve hours of daily out-of-cell time, and COVID-19’s impact on Defendants’ ability to
15   provide a workable solution to ensure that CDCR consistently offers patients in L-1 twelve hours
16   of daily out-of-cell time. (ECF No. 6606 at 2-3.) The second extension also provided that the
17   parties would revisit the need for a further extension of the waiver after five months. (Id.)
18             The parties have conferred regarding the need for a third extension of the April 14 order
19   waiving state licensing laws concerning L-1. CDCR continues to need the beds in L-1 to provide
20   additional inpatient beds pending planned construction and activation of new flexible beds.
21   Plaintiffs’ concerns regarding Defendants’ ability to comply with the terms of the order waiving
22   state law requirements, particularly a plan to ensure each patient is offered twelve hours of out-of-
23   cell time daily, persists. In addition, Plaintiffs are concerned with the COVID-19 impacts on the
24   reductions in structured treatment over the past six months for the patients in L-1.
25             Accordingly, the parties jointly request the Court extend the April 14, 2017 order waiving
26   state law for an additional six months. Defendants agree, as a condition for the extension of the
27   waiver, to develop and submit to the Special Master and Plaintiffs within one month from the date
28   ///
     [3419376.1]                                           2
                                        Stip. and Order for 3rd Extension of L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6917 Filed 10/20/20 Page 3 of 4


 1   of the order approving this stipulation a plan to provide additional structured treatment, subject to
 2   monitoring by the Special Master.
 3             Good cause presented to the Court and appearing, the parties stipulate that the Court should
 4   extend the waivers of the licensing requirements described below for an additional six months
 5   from the date of the Court’s order.
 6             IT IS STIPULATED AND ORDERED AS FOLLOWS:
 7             1.    The following state licensing requirements shall be waived with respect to the 70
 8   temporary Intermediate Care Facility beds and two observation and restraint rooms in the L-
 9   Wing, L-1, at California Medical Facility:
10                   A. California Health and Safety Code section 1250(j); and
11                   B. California Code of Regulations, Title 22, sections 79501–79861.
12             2.    The waiver is extended six months to April 15, 2021;
13             3.    Within one month from the date of this order, Defendants shall provide the Special
14   Master and Plaintiffs with a plan for additional structured treatment, subject to monitoring by the
15   Special Master; and
16             4.    Within five months from the date of this order, the parties agree to revisit the need for
17   a further extension of the waiver.
18             The Special Master has reviewed and approves this stipulation.
19   ///
20   ///
21   ///
22

23

24

25

26

27

28
     [3419376.1]                                            3
                                         Stip. and Order for 3rd Extension of L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6917 Filed 10/20/20 Page 4 of 4


 1
       Dated: October 14, 2020                               XAVIER BECERRA
 2                                                           Attorney General of California
                                                             ADRIANO HRVATIN
 3                                                           Supervising Deputy Attorney General
 4
                                                             /S/ Elise Owens Thorn
 5
                                                             ELISE OWENS THORN
 6                                                           Deputy Attorney General
                                                             Attorneys for Defendants
 7
       Dated: October 14, 2020                              ROSEN BIEN GALVAN & GRUNFELD LLP
 8

 9                                                           /s/ Marc Shinn Krantz
                                                             Marc Shinn-Krantz
10
                                                             Attorneys for Plaintiffs
11

12
               IT IS SO ORDERED.
13
       Dated: October 19, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                      4
                                   Stip. and Order for 3rd Extension of L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
